        Case 1:19-cv-00592-JDP Document 24 Filed 09/02/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     LUIS BELTRAN,                                   Case No. 1:19-cv-00592-JDP
12                         Plaintiff,
                                                       ORDER FOR THE AWARD OF ATTORNEY
13                         v.                          FEES PURSUANT TO THE EQUAL
                                                       ACCESS TO JUSTICE ACT
14     COMMISSIONER OF SOCIAL
       SECURITY,                                       ECF No. 23
15
                           Defendant.
16

17

18            Pursuant to the stipulation of the parties, ECF No. 23, it is hereby ordered that attorney

19   fees, in the amount of six thousand one hundred forty-eight dollars and forty-four cents

20   ($6,148.44), are awarded to plaintiff, subject to the terms of the stipulation.

21
     IT IS SO ORDERED.
22

23
     Dated:      September 2, 2020
24                                                       UNITED STATES MAGISTRATE JUDGE
25

26   No. 205.
27

28
